CONREY, J., Dissenting.
I dissent.
The case against petitioner is one wherein it appears that in his relation of attorney-at-law he exacted (and took security for) a promise to pay a fee of $150, which was an exorbitant fee to charge against “a client admittedly of limited means for a most trivial service”. (Goldstone v. State Bar, 214 Cal. 490, 498 [6 Pac. (2d) 513, 80 A. L. R. 701].) If we eliminate from petitioner’s description of the work done by him, that part which was shiftless and unnecessary (“made work”), the remainder is very small indeed. Moreover, the evidence justifies the conclusion that petitioner knowingly misled his client by failure to disclose facts which the client was entitled to know.
Petitioner has not sustained the burden of showing that the bar committee’s findings are against the clear weight of the evidence. For that reason I hesitate to agree to an order which in effect reverses the decision of the Board of Governors of The State Bar.
Shenk, J., concurred.